Citation Nr: 0008769	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chronic ligamentous 
strain, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Regional Office 
(RO) in which the RO declined to increase the disability 
rating for service connected chronic ligamentous strain above 
20 percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected chronic ligamentous 
strain, right knee, is manifested by complaints of recurrent 
pain and swelling, and giving way of the knee once or twice 
per month, and by objective evidence of a two to three hour 
gelling phenomena of the knee, range of motion of zero to 120 
degrees, and inflammatory arthritis.


CONCLUSION OF LAW

The criteria for an assignment of a rating higher than 20 
percent for chronic ligamentous strain, right knee, have not 
been satisfied.  38 U.S.C.A. §  1131, 5107 (West 1991); 
38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 4.45, 4.71a 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for the service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
associated with his claims folder, are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and the duty to assist the claimant, 
as mandated by 38 U.S.C.A. § 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  In a March 1977 rating 
decision, the RO granted service connection for chronic 
ligamentous strain, right knee, with a 10 percent rating 
effective July 10, 1976, the date following separation from 
service.  The RO based its decision on the veteran's service 
medical history that show a history of right knee pain dating 
back to May 1975.  At that time, the examiner noted some 
fluid anterior to patella, and prescribed an ace wrap, 
crutches for 4 weeks and hot soaks.  Follow-on complaints of 
right knee pain resulted in a diagnosis of moderate 
chondromalacia in January 1976.  His service separation 
physical examination notes chondromalacia, right.  A December 
1976 VA examination report noted the veteran's complaints of 
right knee pain and giving way of the knee when standing or 
walking, requiring the use of a knee cage brace.  The 
examiner diagnosed chronic ligamentous strain of the right 
knee.        

In a June 1979 rating decision, the RO granted an increased 
rating for the veteran's right knee condition to 20 percent, 
effective September 25, 1978, based on evidence from a May 
1979 VA examination that revealed the veteran's loose right 
lateral collateral ligament, right knee tenderness and 
chondromalacia.  In March 1997, the veteran requested an 
increased rating for his service connected right knee 
condition.  However, the 20 percent rating was continued by 
the RO.     
 
The veteran has appealed the assignment of a 20 percent 
rating for his service connected right knee condition, and 
contends that a higher rating is warranted.  After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).
  
Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (1999).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
ruled that the veteran, who had residuals of injury to the 
right side of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury.  Thus, as a 
matter of law, the appellant was entitled to combine his 10 
percent rating for disfigurement under Diagnostic Code (DC) 
7800 with an additional 10 percent rating for tender and 
painful scars under DC 7804 and a third 10 percent rating for 
facial muscle injury interfering with mastication under DC 
5325.  The Court found that the critical element was that 
none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and 5257, citing Esteban.  
Thus, in addition to considering whether an increased 
evaluation for the residuals of an injury to the veteran's 
right knee is warranted under DC 5257, the Board will also 
analyze whether compensable evaluations are warranted for any 
other manifestations that may be rated under DC 5256, 5258, 
5259, 5260, 5261, 5262, or 5263.

As stated, the current 20 percent rating is based in part on 
DC 5257.  Under this diagnostic code, knee impairment 
involving recurrent subluxation or lateral instability is 
rated 30 percent when severe, 20 percent when moderate, and 
10 percent when slight.  The veteran is currently rated at 20 
percent for moderate recurrent subluxation or lateral 
instability.  

The most recent VA examination, from April 1997, reveals that 
that the veteran complained of pain and swelling in both 
knees, although the Board will only address his right knee 
condition in this decision.  According to this report, the 
veteran did not have knee symptoms of "clicking", locking 
or giving way at the time of the examination.  However, there 
was a two to three hour gelling phenomena and some aching 
pain in the posterior aspect, or popliteal space, of the 
knee.  The examiner noted that these symptoms have progressed 
and "at present are quite severe".  The active range of 
motion of the right knee was from zero to 120 degrees.  There 
was no knee effusion, and thigh and calf measurements did not 
reveal any atrophy.  A manual muscle test revealed no 
weakness in groups operating above the ankles, knees and 
hips.  There was no evidence of ligament instability, 
surgical scars, McMurray's sign, tenderness over the synovial 
outlines or over the joint lines, or boggy synovium at the 
knees.  X-ray evidence revealed mild arthritis of the medial 
compartment.  The diagnosis was "suspect inflammatory 
arthritis".

VA Outpatient treatment records from June 1997 reveal the 
same knee range of motion as previously, zero to 120 degrees, 
but pain about the patella on motion.  There was no evidence 
of retropatellar crepitus and the patella tracked normally.  
Synovial outlines were tender.  Subsequent VA outpatient 
treatment records from September 1997, October 1997 and 
November 1997 reveal the veteran's continued complaints of 
knee pain and swelling, especially in the morning, and a 
diagnosis of inflammatory arthritis.  The most recent VA 
outpatient treatment records, from February 1998, reveal 
right knee crepitus and a diagnosis of mild inflammatory 
arthritis with a chondromalacia patella component.     

This recent medical evidence does not reveal any complaints 
or medical findings of lateral instability or subluxation.  
However, the veteran stated in his April 1998 Notice of 
Disagreement that his knee goes out on him at least once, and 
sometimes twice, per month.  The veteran also disputes the 
medical evidence from his April 1997 VA examination that 
stated that his knee does not give way.  He stated in his 
September 1998 Appeal to the Board (VA Form 9) that his right 
knee gives out frequently, and that he has an ongoing problem 
with right knee instability.  With no objective medical 
evidence of right knee subluxation or lateral instability, 
and the veteran's account of his knee giving way once or 
twice per month, the Board finds that there is no sufficient 
evidence of a severe right knee instability problem.  While 
this evidence may not be sufficient to warrant even a finding 
of moderate subluxation or lateral instability, the Board 
notes that this 20 percent rating has been in effect for over 
twenty years, and thus is protected.  See 38 C.F.R. § 3.951 
(1999).  Therefore, an increased rating under DC 5257 is not 
warranted.          

The Board notes that the required manifestations for 
evaluation under DC 5256 (knee, ankylosis), 5258 (cartilage, 
dislocated, semilunar), 5259 (symptomatic removal of 
semilunar cartilage), 5262 (tibia and fibula, impairment of), 
and 5263 (genu recurvatum) are also not applicable.  The 
presence of ankylosis of the right knee, dislocation or 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum have not been demonstrated.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (1999), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The right knee symptomatology most frequently cited by the 
veteran have been pain and swelling.  The Board notes that 
the disabling manifestations of right knee pain were taken 
into account by the RO's separate degenerative arthritis 
disability rating under DC 5003, for painful or limited 
motion of a major joint.  This rating is not before the 
Board.  Therefore, Section 4.59, for painful motion due to 
arthritis, does not apply to this appeal, and the Board will 
not assign an additional rating on the basis of the disabling 
manifestations of pain alone.  In considering the other 
factors under Sections 4.40 and 4.45, the Board finds that 
the evidence does not support an increased rating.  The 
current medical evidence does not show sufficient evidence of 
decreased ability in strength, speed, coordination or 
endurance of the right knee.  There is no evidence of 
absence, in whole or part, of the right knee joint, or 
deformity, adhesions, weakness or defective innervation of 
the knee, as noted in § 4.40.  Furthermore, the increased 
movement of the knee joint, as noted in Section 4.45, is 
addressed in the rating under DC 5257.  The other factors 
listed in Section 4.45, such as weakened movement, excess 
fatigability, incoordination or atrophy of the knee are not 
reflected in the evidence.  While there is evidence of pain 
and swelling, also listed as factors under Section 4.45, the 
Board reiterates that the veteran's separate disability 
rating for right knee degenerative arthritis addresses this 
symptomatology.  Thus, the Board finds that after considering 
the criteria found in Sections 4.40 and 4.45, an increased 
rating is not appropriate at this time.   

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this knee disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the United States Court of Veterans Appeals, 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
knee.  However, the record does not establish a basis to 
support a higher rating under the Schedule.  Additionally, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record does show that the veteran 
has required hospitalization for his right knee disability to 
necessitate an extraschedular rating.  The Board also finds 
no evidence that the veteran's right knee disability has 
significantly impacted his employment.  For the reasons noted 
above, the Board concludes that the impairment resulting from 
this disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted in this case.

ORDER

Entitlement to an increased rating for chronic ligamentous 
strain, right knee, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


